Name: Commission Regulation (EU) NoÃ 217/2014 of 7Ã March 2014 amending Regulation (EC) NoÃ 2073/2005 as regards Salmonella in pig carcases Text with EEA relevance
 Type: Regulation
 Subject Matter: agri-foodstuffs;  agricultural activity;  animal product;  means of agricultural production;  health;  food technology
 Date Published: nan

 8.3.2014 EN Official Journal of the European Union L 69/93 COMMISSION REGULATION (EU) No 217/2014 of 7 March 2014 amending Regulation (EC) No 2073/2005 as regards Salmonella in pig carcases (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (1), and in particular Article 4(4) thereof, Whereas: (1) Commission Regulation (EC) No 2073/2005 (2) lays down the microbiological criteria for certain micro-organisms and the implementing rules to be complied with by food business operators in respect of the general and specific hygiene requirements referred to in Article 4 of Regulation (EC) No 852/2004, and in particular a process hygiene criterion for Salmonella on pig carcases in order to control contamination during slaughter. (2) The European Food Safety Authority (EFSA) adopted on 3 October 2011 a Scientific Opinion on the public health hazards to be covered by inspection of meat (swine) (3), which identifies Salmonella as a high risk for public health related to the consumption of pigmeat, and recommends prevention of contamination of pig carcases with Salmonella. EFSA recommends, inter alia, to strengthen the process hygiene criterion for Salmonella on pig carcases. (3) In order to reduce the Salmonella prevalence on pig carcases, the control on hygiene during slaughter should be strengthened in accordance with the provisions in Commission Regulation (EU) No 218/2014 of 7 March 2014 amending Annexes to Regulations (EC) No 853/2004 and (EC) No 854/2004 of the European Parliament and of the Council and Commission Regulation (EC) No 2074/2005 (4) and consequently the number of positive samples should be reduced. (4) The requirements provided for in the Regulation involve the adaptation of current practices for food business operators. It is therefore appropriate to allow a delayed application of this Regulation. (5) Regulation (EC) No 2073/2005 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health and neither the European Parliament nor the Council has opposed them, HAS ADOPTED THIS REGULATION: Article 1 In Chapter 2 of Annex I to Regulation (EC) No 2073/2005, row 2.1.4 is replaced by the following: 2.1.4 Carcases of pigs Salmonella 50 (5) 3 (6) Absence in the area tested per carcase EN/ISO 6579 Carcases after dressing but before chilling Improvements in slaughter hygiene and review of process controls, origin of animals and of the biosecurity measures in the farms of origin Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 June 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 March 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 226, 25.6.2004, p. 3. (2) OJ L 338, 22.12.2005, p. 1. (3) EFSA Journal 2011; 9(10):2351. (4) See page 95 of this Official Journal.